UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


OSCAR SALAZAR, et al . ,

                 Plaintiffs,

        v.                                            Civil Action No. 93-452 (GK)

DISTRICT OF COLUMBIA, et al.,

                 Defendants.


                                       MEMORANDUM OPINION

        Plaintiffs'          counsel      have   filed   a     Motion         for    an   Award      of

Litigation        Costs,        Including    Attorneys'        Fees     and         Expenses,       for

2012    and for Work in the District Court That Had Been Held in

Abeyance Related to Defendants'                    Motion to Terminate the Consent

Decree        [Dkt.       No.      1850].    The      Court      has          already      awarded

Plaintiffs'           counsel          $482,663.13       for     fees          undisputed            by

Defendants        [Dkt.      No.   1891].    Therefore,        the    amount         remaining to

be    dealt      with   in      this    Motion   is   $851,853.46,             and    Plaintiffs'

counsel seek a total award of $1,334,516.59. 1 Upon consideration

of the Motion,          the Opposition           [Dkt.   No.    1882],        the Reply           [Dkt.

No.    1903],     Defendants'          Surreply [Dkt. No.       1909], an Errata                  [Dkt.

No.    1912] ,    Plaintiffs'          Supplemental Brief            [ Dkt.    No.     194 3] ,    and




1
  Plaintiffs' counsel originally sought $1,352,052.28 in fees and
expenses.  Mot.  at 2.   However,  in their Reply,    Plaintiffs'
counsel reduced their request by $17,535.69. See Pls. Ex. 26
[Dkt. No. 1903-5].
the extensive record in this case, the Court concludes that the

Motion should be granted in part and denied in part.

        Defendants         raise   many     arguments         that     were     addressed       at

length in the Court's recent Memorandum Opinion [Dkt. No.                                    1922]

granting in part and denying in part Plaintiffs'                               Motion for an

Award     of     Litigation        Costs,     Including             Attorneys'        Fees     and

Expenses,       For   2011    and Certain Categories                  and Work        from    2010

Through 2012 That Had Previously Been Held in Abeyance or Not

Decided.       Salazar v.      Dist.    of Columbia,          No.    93-452,           F.    Supp.

2d         2014 WL 342084          (D.D.C.    Jan.      30,    2014)        ("Salazar III").

The Court will incorporate the analysis in Salazar III and focus

this    opinion       on    the    resolution      of     arguments           that    were     not

previously raised.

I.     APPROPRIATE BILLING RATES FOR COUNSEL

       In Salazar III, 2014 WL 342084, at *1-*3, this Court upheld

the use of the Legal Services Index                      ("LSI")        of the Nationwide

Consumer Price Index ("CPI") to update the Laffey rates at which

Plaintiffs' counsel are compensated. For all of the reasons laid

out in Salazar III,           the Court again concludes that the LSI is a

more reasonable and accurate index for the costs of legal fees

than the All-Items CPI for the Washington,                           D.C.     area.    See id.;

see also Eley v.           Dist.   of Columbia,         No.    11-309,           F.    Supp.    2d

       2013     WL    6092502,     at     *9-*10     (D.D.C.         Nov.     20,     2013)     (a

                                             -2-
    thorough and comprehensive decision by Judge Beryl Howell that

    reached the same conclusion) . Thus,                     Defendants'      request to apply

    the All-Items•CPI for the Washington, D.C. area shall be denied.

    II.    APPROPRIATE BILLING RATES FOR SERVICES OF PARALEGALS TO
           INDIVIDUAL CLASS MEMBERS, PURSUANT TO PARAGRAPH 64 OF THE
           SETTLEMENT ORDER

           Defendants argue that Paragraph 64 of the Settlement Order

prohibits           Plaintiffs'        counsel       for     charging      for    the     work    non-

lawyers provide to individual class members. See Order Modifying

the Amended Remedial Order of May 6,                          1997 and Vacating the Order

of        March     27,     1997,      at    40     (emphasis      added)        [Dkt.    No.     663]

    ("Settlement          Order").      In   Salazar       III,     this    Court        ruled    that

paralegals may be compensated for such work under the Settlement

Order.         2014       WL    342084,      at     *3-*4.     Defendants         raise     no     new

arguments,          and,       thus,   their request to deny fees                  for work done

by paralegals is again denied.

III. LEGAL WORK ON BEHALF OF INDIVIDUAL CLASS MEMBERS

          A.       Adequacy of Time Records

           Defendants          challenge     Plaintiffs'          counsel's      "pervasive        use

of vague billing descriptions and block billing." Defs.'                                         Opp' n

at        13-18.      They      seek    a     10%    across-the-board             reduction        for

vagueness and a 5% across-the-board reduction for block billing. 2

2
 Defendants also request a 5% reduction for "duplicative work by
multiple attorneys." Defs.' Opp'n at 18-19. The substance of
Defendants' claim overlaps with their request for a general
                              -3-
          Defendants         cite        several      cases           establishing            that     time

records          which include unrelated tasks                        that   do       not    specify how

much time was spent on each task are insufficient.                                          Defs.' Opp'n

at 17. However, that is not the situation here.

          The     Court    finds        that     Plaintiffs'          counsel's         time     records,

including          those    cited by           Defendants,        contain         a    high     level    of

detail.          Plaintiffs'       counsel        have     summarized how much                  time was

spent       on    each     type    of     case     (i.e.       reimbursement,               reimbursement

fair       hearings,       recertification,              recertification               fair     hearings,

referrals for non-class members, EPSDT). They use categories and

subcategories to further identify the type of work described in

the       time    entries.        The    time     spent       on each        individual         task    for

each class member is specified down to the minute.

          Thus,    the time records for individual claims are presented

in    a     fashion        that     allows        this        Court     to    review          Plaintiffs'

counsel's         records     for       reasonableness.           Because the time                records

are adequate and for                    the    same reasons           the Court         rejected this

argument          in   Salazar      III,       2014      WL    342084,       at       *4,     Defendants'

request for across-the-board reductions for vagueness and block-

billing shall be denied. 3



across-the-board reduction for overstaffing, Defs.' Opp'n at 9-
10, and will be addressed below in Section XIV.
3
  The Court also encourages the parties to confer about providing
Plaintiffs' counsel's time records in an electronic format that
                               -4-
       B.      Unsuccessful Individual Claims

       Defendants         object      to     $22,132.11               in   fees    that         Plaintiffs'

counsel have requested for work on four individual claims where

Plaintiffs did not prevail. Defs.' Opp'n at 19-22.

       The   Court        has    recently             emphasized           that      "Plaintiffs             are

entitled     to     attorneys'         fees          for    the       work    they       do     to   monitor

Defendants'            compliance          with            the        extensive           and        detailed

Settlement Order,             negotiated and consented to by all parties in

this   case,      as    long as       the       efforts          of     Plaintiffs'            counsel       are

'reasonably         related      to    the       claims          upon      which     Plaintiffs             were

definitely successful.'" 2014 WL 342084,                                   at *4        (quoting Turner

v. Orr, 785 F.2d 1498, 1504                     (11th Cir. 1986)); see also Blackman

v.   Dist.     of      Columbia,      390        F.     Supp.         2d   16,     20        (D.D.C.       2005)

(noting that           "test    is whether the                   later issues            litigated were

inextricably           intertwined         with         those         on     which        the      plaintiff

prevailed      in       the     underlying             suit")         (quotation             and     citation

omitted).

       This does not mean,              as Defendants suggest,                          that this Court

has granted de facto prevailing party status to Plaintiffs for

every claim they make.                However,          Plaintiffs'           counsel are clearly

entitled     to     compensation            for        the       work      they      do       representing

individual        class        members          on     claims          related          to      denials       or

might permit Defendants                    to     sort       and       search      them         in     a   more
efficient fashion.
                                                      -5-
 reduction            of     services             to    EPSDT-eligible           children        and     for

 failures           to reimburse beneficiaries for out-of-pocket expenses,

 issues that were long ago decided in Plaintiffs'                                       favor by this

 Court.        See Salazar v.                Dist.     of Columbia,       954 F.       Supp.    278,    328-

 34     (D.D.C.       1996). By the same reasoning,                      Plaintiffs'         counsel are

 not entitled to fees for work done on "a claim that is distinct

 in all         respects          from       [Plaintiffs' ]        successful      claims."       Hensley

v. Eckerhart, 461 U.S. 424, 440                            (1983).

            Three      of    the          individual       claims      challenged       by     Defendants

involved representing individuals                                in administrative hearings on

issues "inextricably intertwined" with those on which Plaintiffs

prevailed in this                   suit.         First,    Plaintiffs'        counsel       requested a

fair         hearing for          "R. E."         to   challenge a       decision to           suspend or

terminate             the    child's             chiropractic         therapy     services        without

adequate advance notice. Second Affidavit of Bruce J.                                          Terris, at

c:IT   20    (Dec.    5,    2013)          ("Second Terris Affidavit")                 [Dkt.    No.    1903-

3] .        Eventually,       a third party paid for the services,                             so a     fair

hearing was no longer necessary. Id.

             Second,        Plaintiffs'            counsel       requested a       fair      hearing     for

"D. H."        to     request             reimbursement         for    significant        out-of-pocket

expenses             owed    to      her         for   medical        services     rendered       to     her

children.            Id.    at     c:IT    21.     Near    the    date    of     the    hearing,        D.H.



                                                          -6-
withdrew her request for reasons beyond the control of counsel.

Id.

        Third,    Plaintiffs'             counsel             requested     a    fair    hearing    for

"R.H." to challenge a decision by the DC Healthy Smiles Program

denying payment for deep gum and root cleaning and surgical bone

reshaping services.           Id.         at    Id.

        All     three    claims           involved             representing         individuals         in

administrative          hearings           on         issues       "inextricably         intertwined"

with those on which Plaintiffs prevailed in this suit. The Court

has     already    found      that         Plaintiffs'              counsel       are    entitled       to

compensation for representing class members within the scope of

the Settlement Order, even if the client chooses to withdraw her

case or if the firm loses contact with the client.                                       Salazar III,

2014 WL 342084,          at   *5.         Thus,            Defendants'    request       to deny fees

for     these     three       claims             because           Plaintiffs'          counsel    were

unsuccessful shall be denied.


4
  This Court already found that "Defendants identify no evidence
that indicates the representation of [R.H.] was outside the
scope of the Settlement Order, nor that the dismissal [] [was] on
the merits." Salazar III, 2014 WL 342084, at *5.
                               -7-
        However,       Defendants             are    correct        that    they       should not      be

billed       $6,002.13         for          the    44.792      hours       of     work       Plaintiffs'

counsel did on behalf of "A.S." Defs.' Opp'n at 21-22. The issue

in    that    case      was          whether      the    Social      Security          Administration

erroneously withheld a portion of A. S. 's Supplemental Security

Income. Plaintiffs concede that the District of Columbia did not

act    in    error      and      the        relief      Plaintiffs'         counsel        pursued     and

obtained was           from the federal                 government,         not the        District of

Columbia.        Id.    at     461 U.S. at 440, and the $6,002.13 billed for

representing "A.S." shall be denied.

        C.    ~leged         Excessive Billing

        Defendants         argue        that      Plaintiffs'        counsel          have    billed an

excessive amount of time for work on individual claims, and seek

a     40%    across-the-board                 reduction        to     all       fees       claimed     for

individual work. Defs.' Opp'n at 22-24.

        First,     Defendants note that Plaintiffs' counsel are seeking

more compensation for work done in calendar year 2012 than they

sought for work done in calendar year 2011. Defs.' Opp'n at 22.

Plaintiffs'        counsel            explained         that    there           was    a     significant

increase      in     the      number         of     individuals        requesting            assistance,

particularly           because          of        Defendants'        continuing              failure    to

                                                     -8-
provide       timely        reimbursement              notices       and      an         increase       in

recertification processing problems. Pls.' Mot. at 19-22.

       Plaintiffs'          counsel        are        obligated      under         the     Settlement

Order to assist the members of the                            class,       and Defendants have

not     provided           any     reason        to     doubt        Plaintiffs'            counsel's

assertions         that    the number of indi victuals                  requiring assistance

increased.         Thus,     the    fact       that     Plaintiffs'           counsel       billed       a

higher       amount       this   year     than        last    year     does       not,     in    and    of

itself, signify that their requested amount is excessive.

       Second,       Defendants argue that                   comparing the time spent on

individual claims by Plaintiffs'                        counsel       to    the time            spent by

counsel      for    their adversaries               reveals     that       Plaintiffs'           counsel

are    overli tigating.          Defs.'      Opp' n     at    22.    The Court           has     already

found such comparisons inapt. Salazar III, 2014 WL 342084, at *6

n. 7   (noting      that     "[s] o     many     different          factors       enter        into    the

reasons for the differences between                          [hours spent by Plaintiffs'

counsel       and     hours        spent       by      counsel       for      a     Managed           Care

Organization         ("MCO")]      that the Court finds the comparison of no

help    whatsoever");            id.    at       *6    n.5     (stating        that        comparison

between Plaintiffs'              counsel and Defendants'                   counsel "would,             for

many reasons, be of little use to the Court").

       The    Court        notes    that     although         the     amounts        and        services

sought in these claims may be relatively small to the Defendants

                                                 -9-
and     their     MCOs,     the     amounts        are     both       large    and    incredibly

significant to Medicaid beneficiaries.                           Thus,    in the absence of

any compelling justification, the across-the-board reduction for

all     work    on    individual      claims          sought     by     Defendants       shall     be

denied.

        The     Court     will     address       the     specific        examples     raised       by

Defendants in turn. First, Plaintiffs' counsel billed Defendants

$12,837.33        for     95.801    hours        of     work    related       to   the     case    of

"R. P." Defendants argue that this amount of work for a single

status hearing is "grossly excessive" and particularly object to

being billed 1. 68 hours for basic research and 1. 32 hours for

reviewing Office of Administrative Hearing rules.                                  Defs.'       Opp' n

at    23.     Plaintiffs'        counsel    argue        that    they "spent         substantial

time developing RP' s case," including sending cease and desist

letters, making document requests,                       drafting a discovery motion,

negotiating          settlement,          and     monitoring           compliance        with     the

settlement agreement.              Pls.'        Reply at       18.    Based on the         record,

the     Court     concludes        that    the        claim     for    $12,837.33        shall     be

reduced by 10%.

        Second,      Plaintiffs'          counsel       billed        Defendants     for    30.748

hours       of work     related to the case                of "D. K."         Defendants        argue

that the amount is excessive because the case was resolved prior

to an evidentiary hearing.                  Defs.'       Opp' n at 23.         Plaintiffs note

                                                 -10-
    that only 27.56 hours were charged for work on the "O.K." case.

    Id. at 18 n.15. They also insist that the amount of time charged

    is reasonable because there were seven status conferences. They

eventually engaged           in direct      negotiations       with    the   provider's

attorney and obtained a favorable resolution of the case without

an evidentiary hearing. Pls.' Reply at 18.

        Plaintiffs' counsel should not be penalized for obtaining a

settlement       rather      than   trying    their      case.    Thus,       the   Court

concludes that fees for the 27.56 hours requested for this work

are reasonable and shall be granted.

        Third,    Plaintiffs'       counsel    billed        Defendants      for    21.367

hours of work related to the case of "E. C. " 5 Defendants again

argue     that   is    excessive given that           there was       only one      status

conference held in this             case.    Defs.'    Opp' n at 23.         Plaintiffs'

counsel     argue     that   E. C.'s   services       were    improperly terminated

due to a mistake by Defendants,               and that it took a substantial

amount of time to identify how and where the error had occurred

and obtain a          reinstatement    of E. C' s      eligibility and services.

Pls.'    Reply at 19-20.        Based on the record,            the Court concludes

that the amount billed for the 21.367 hours spent on the "E.C."

matter shall be reduced by 5%.
5
  One of Defendants'            specific objections was that Plaintiffs'
counsel billed almost           an hour to file a Notice of Appearance.
Defs.' Opp' n at 23.           In their Reply, Plaintiffs removed their
request for that time.          Pls.' Reply at 19; Pls. Ex. 26.
                                        -11-
        Fourth,       Plaintiffs'         counsel    billed      Defendants         for     217.29

hours of work related to the case of "T.M.," including over 60

hours of work for reviewing medical records. Defs.' Opp'n at 23-

24. Plaintiffs' counsel explain that T.M. is a severely disabled

child and that           the    claim challenged a             decision to          reduce his

nursing hours by more than half. Pls.' Reply at 19. They insist

that    T. M. 's      complex medical         problems,        which       changed    over        the

course     of      the      representation,          required        detailed        review       ·of

thousands of pages of medical records.                        Id.    Even though it is a

large    amount       of hours,       the Court concludes              that    the    fees        for

217.29 hours of work for this matter are reasonable and shall be

granted.

        Fifth,     Plaintiffs'         counsel       billed      Defendants         for     86.967

hours    of work related to the case of "J.C."                             Defendants'           only

argument     is    that      the    MCO    spent     less     than     half    of    that        time

defending       the    claim.       Defs.'    Opp' n   at     24.    Plaintiffs'           counsel

explain that          they met       several       times    with     the    child's       parent,

therapists, and physicians, and eventually obtained a settlement

agreement        re-establishing           that      speech      and       language        therapy

services were medically necessary.                     Pls.'     Reply at 20.         Based on

the     record,       the    Court     concludes       that      Plaintiffs'          counsel's

request     for       86.967       hours     for    work    on      the     "J.C."        case     is

reasonable and shall be granted.

                                              -12-
    IV.   SETTLEMENT DISCUSSIONS

          During 2012,           the parties engaged in settlement discussions

    for   which       Plaintiffs'        counsel       bill    the   District        of   Columbia

$245,548.83 6 for over 585 hours of work. 7 Defendants argue this

is excessive and ask the Court to reduce that amount by 50%.

          The    Court         addressed    the    same       arguments    in    2011.      Salazar

III,      2014 WL 342084,             at *8.   The Court found that comparing the

number          of        individuals       each       party     brought        to    settlement

discussions was                "a comparison between apples and oranges." Id.

Moreover,         the Court noted that                 Plaintiffs'    counsel are billing

for settlement discussions at the monitoring rate set forth in

Paragraph            65   of    the   Settlement       Order,     rather    than      the    higher

rates      charged         for    non-monitoring work            under    Paragraph         66.   Id.

Thus,      for the same reasons set out in Salazar III,                              Defendants'

request         for        a     reduction        of    fees     billed     for       settlement

discussions shall be denied.

V.        MOTION TO TERMINATE CONSENT DECREE

          On March 18,           2009,     Defendants filed a Motion to Terminate

Consent Decree and Subsequent Remedial Orders and To Dismiss the

6
  Defendants originally identified $130,936.44 as the amount of
fees requested for work related to settlement, but filed an
Errata clarifying the amount. Errata Concerning Defs.' Opp'n to
Pls.' 2012 Fee Application [Dkt. No. 1912].
7
  This does not include the significant amount of hours charged
for work done by co-counsel related to settlement, an issue
addressed below. See infra Sec. XIII.
                               -13-
Case     ("Motion          to      Terminate")            [Dkt.       No.    1456,           refiled        at     Dkt.

Nos.    1481,        1482].       The Court issued an Order concluding that the

most    efficient            way       to    resolve       the        Motion       to    Terminate           was     to

first     consider           the       discrete          legal    question              of    whether        or     not

Plaintiffs have a private right of action to enforce the Early

and     Periodic           Screening,             Diagnostic,            and       Treatment               ( "EPSDT")

services provision of the Medicaid Act under 42                                                U.S. C.       §    1983.

Order of May 26, 2009 [Dkt. No. 1489].

        On    August         5,    2010,          the    Court        concluded          that        the     Supreme

Court's       decision            in       Gonzaga       University           v.        Doe,        536     U.S     273

(2002),       did         not     preclude         Plaintiffs'              assertion           of    a     private

right of action.                  Salazar v.            Dist.    of Columbia,                729 F.        Supp.     2d

257, 268-271           (D.D.C. 2010).

        The     Court           has     not       yet     addressed            the       District's              other

grounds       for moving              to    terminate           the    consent          decree        --    namely,

that Defendants are now in compliance with federal                                                   law and are

unlikely        to    violate           those       laws    in        the    future.           See    Motion         to

Terminate,           at     20-50.          In    part,     this        is     because          the        District

appealed the Court's ruling on the private right of action issue

without       first        seeking a             ruling on its alternative argument.                                 On

March     13,        2012,        that      appeal        was     dismissed              by    the        Court      of

Appeals       for     lack        of       jurisdiction.          Salazar          ex        rel.    Salazar         v.

Dist. of Columbia,                 671 F.3d 1258 (D.C. Cir. 2012).

                                                         -14-
        In     the     two     years       since     the     Court     of     Appeals     ruled,

Plaintiffs have not renewed their request for discovery 8 and the

District has not sought a ruling on its alternate argument. The

Court     understands          that    this       issue    is    being      addressed     in   the

comprehensive settlement negotiations that the parties have been

engaged in over the                 last    few    years.       The Court     fully     supports

these efforts.

        Plaintiffs' counsel now seek $170,838.89 in fees for 282.75

hours    spent on work related to Defendants'                            motion.     They argue

that     Defendants           have     "effectively         abandoned"         the     remaining

issue.       Mot.    at 23.     Defendants raise two arguments.                      First,    they

argue that it is premature for Plaintiffs'                             counsel to bill for

this     work       because     a    significant          part    of   the    Motion     remains

pending.       Defs.'    Opp'n        at   31.     They    cite    the      Court    of Appeals

determination dismissing their appeal as evidence that no "final

order" has been issued.                Id.    (citing 671 F.3d at 1259).                 Second,

they argue that the Court should reduce the amount requested by

Plaintiffs'          counsel by at least $29,996.03 because the billing

is excessive and unreasonable. Defs.' Opp'n at 22-23.

8
  Plaintiffs originally filed a motion for discovery stating that
Plaintiffs "need to conduct substantial discovery" in order to
respond to the portion of Defendants' motion that claims they
are now in compliance with the Medicaid Act. Pls.' Mot. to Take
Discovery [ Dkt. No. 14 7 2] . That motion was denied in light of
the Court's determination to first resolve the legal issue.
Order of May 26, 2009 [Dkt. No. 1489].
                                 -15-
        The    Court        will    not     address       the        second       of     Defendants'

arguments          because    it    agrees    with       the    first.       Only        four      months

before this Motion was filed,                      Plaintiffs acknowledged that the

Motion to Terminate "remains pending in this Court." Pls.' Mem.

of   Law      in    Support    of     Their      Mot.     for       an    Award     of      Litigation

Costs,     Including Attys.'              Fees     &    Expenses,          For    2011       &   Certain

Categories         of Work From 2010             Through 2012              That Had         Previously

Been Held in Abeyance or Not Decided,                           at 3 n.2          [Dkt.      No.    1803-

1]; see also id. at 5 (noting that they were holding in abeyance

their      request     for     fees    relating          to    this       matter       as    a     matter

"which ha [ s]        not    yet    been     resolved") .           Nothing       has       changed    in

these four months.             Thus,      the Court will again defer ruling on

this issue until the Motion to Terminate has been resolved,                                           and

Plaintiffs'         request for $17 0, 8 38. 8 9 in fees at this time shall

be denied.

      However,        in order to clarify the record,                        the parties shall

confer and file a Notice by April 15, 2014,                                informing the Court

whether       the    Motion        should     be       held    in        abeyance       pending       the

ongoing       settlement       discussions,            whether       the     Motion         should     be

denied without prejudice,                 or whether the parties wish the Court

to set a briefing schedule and a date for an evidentiary hearing

on the remaining issues.



                                              -16-
VI .    FEES ON FEES

        Plaintiffs'          counsel    have       billed       Defendants         $91,367.19          for

four attorneys and three paralegals for approximately 175 hours

spent    preparing        several      fee     requests         and     attempting         to    settle

f~e    disputes.        Defendants          argue     that      the        Court    should       reduce

those fees by at least $20,063.34.                         The Court will address each

request in turn.

       A.      Settlement of Fee Request for the Second Half of 2010
               and Preparation of Motion

        Plaintiffs'          counsel    seek       $19,077.90 9        for    the    31.899       hours

they    spent     settling       their      fee     request       for      the     second       half    of

2010    and    preparing        the    undisputed Motion                for      fees.     Defendants

challenge        two    billing       records       and    ask       the    Court     to    deny       the

$2,972.73 requested in those records,. Defs.' Opp'n at 27-28.

       First,     Defendants object to paying $2,165.30 for 2.95 hours

used by Mr.        Terris       to    "edit     various         orders,"         "edit     praecipe,"

and    "edit     papers."       Id.    at    27.     Plaintiffs'            counsel      argue     that

amount was        reasonable because the work Mr.                          Terris    reviewed was

drafted     by    an    Of    Counsel       lawyer,       not    a    fellow       partner.       Pls.'

Reply at 25.           Based on the record,               the Court concludes that the

$2,165.30 shall be reduced by 10%.


9
   Plaintiffs originally sought $19,383.98, but agreed to not
charge for time spent distributing fees awarded to co-counsel,
and reduced their request by .419 hours, or $306.08. Pls.' Reply
at 25 n.20; see Pls. Ex. 26.
                              -17-
        Second,       Defendants object to paying $660.64 for the 1.183

hours it took to prepare and file Plaintiffs' undisputed Motion

for fees.        Defs.'    Opp'n at 27-28.          Plaintiffs'       counsel argue that

was a reasonable amount of time to file a motion with fourteen

exhibits     and the        required public notices.                 Pls.'     Reply at       25.

Based on the           record,     the Court       concludes        that     this    amount    is

reasonable        and     Defendants'        request          for   reduction        shall     be

denied.

        B.   Attempted Settlement                 of    Fee    Requests       for    2011     and
             Preparation of Motion

        Plaintiffs' counsel seek $68,399.66 for 137.084 hours spent

attempting to settle the amount of fees due for work in 2011 and

time    spent preparing the disputed Motion                         for    fees.    Defendants

challenge        four billing records             and ask the Court                to deny the

$16,345.53 requested in those records. Defs.' Opp'n at 28-29.

        First,        Defendants        object     to    paying       $5,438.37        for     an

associate        to    "work     on     co-counsel      fees."       Plaintiffs'       counsel

argue    that     the     amount      of   time   was    reasonable,         and     note    that

Defendants'       overstated the billed amount by approximately $200.

Pls.'    Reply at 25-26,              25 n.21.    Based on the record,               the Court

concludes that this amount is reasonable and Defendants' request

for reduction shall be denied.




                                             -18-
        Second,         Defendants           object          to     paying              $1,986.61           for

Plaintiffs' counsel to "communicate with paralegal re settlement

letter," "instructions to staff re settlement letter," "instruct

paralegal        on        creating       charts,"           and    "review             templates           for

charts."       Plaintiffs'           counsel       argue       that       this       amount          of    time

spent     "providing          supervision          and       guidance"          to      paralegals          was

reasonable.       Pls.'       Reply at 2 6.         Based on the                 record,        the Court

concludes that the $1,986.61 shall be reduced by 5%.

        Third,        Defendants          object        to     paying        $3,334.55               for        an

associate         to       "export         time     slips           to      database,"               "review

timeslips,"        and       "work    on     database         for     expenses."               Plaintiffs'

counsel        argue         that     this        work        was        part        of        "reviewing,

supervising,           and    editing        a    paralegal's             preparation             of       time

records       and other        exhibits."         Pls.'       Reply at           2 6.     Based on the

record,    the Court concludes that the $3,334.55 shall be reduced

by 5%.

       Fourth,     Defendants object to paying $5,585 for Ms. Millian

to     respond        to     an     email        from        the    District              of     Columbia.

Plaintiffs'       counsel         argue     that    there          were     in       fact      two     emails

from    the    District        of    Columbia       requesting            detailed             information

and asking several detailed questions.                              Pls.'       Reply at 2 6.              They

insist that        their ten page                single-spaced response                     email,         at    a

minimum,      established           the    types    of       information             Plaintiffs            will

                                                  -19-
produce       in     future     requests      and explained Plaintiffs'                   counsel's

billing        requests         to    Defendants'        counsel.       Id.     Based       on     the

record,       the Court concludes that this amount                       is     reasonable and

Defendants' request for reduction shall be denied.

        C.         Attempted Settlement            of    Fee     Requests          for    2012     and
                   Preparation of Motion

        Plaintiffs'        counsel          seek $3,889.62       for    the    5.467 hours          of

time spent attempting to settle the amount of fees due for work

in   2012.         Defendants        challenge    as    vague    one    billing record,             in

which Mr.          Terris billed $439 for               speaking with other attorneys

in the firm about settlement.                     Defs.'   Opp'n at 29.             Based on the

record,       the Court concludes that this amount                       is     reasonable and

Defendants' request for reduction shall be denied.

VII. AGENDA LETTERS AND STATUS CONFERENCES

        Plaintiffs'        counsel          request     $70,843.12       for       preparing       for

seven        and    attending         six    status     conferences        during         2012.     In

Salazar III,          the Court held for the fifth time that Plaintiffs'

counsel were overcharging for this type of work.                               2014 WL 342084,

at   *8-*9.         The   Court       reduced    Plaintiffs'          counsel's          request    of

$52,730.52          for   six      status     conferences        by    35%.    Defendants          now

seek to cap the amount awarded to Plaintiffs'                                 counsel for each

status       conference       at      $4, 8 95.83. 10   Defs.'    Opp' n      at    34.     For    the

10
   In    its Opposition to Plaintiffs' 2011 Motion for Attorneys'
Fees,    Defendants requested that Plaintiffs receive a maximum of
                                 -20-
seven       conferences      this    year,   that        would     permit     Plaintiffs'

counsel $34,271.51 in fees.

        Plaintiffs'       counsel    argue   that     the     Court       should    instead

award       the   much    higher    "average"      amount    it     has   permitted     for

status conferences over the years,                  namely,        $8,759.    Pls.'   Reply

at    27;    Pls.   Ex.    58.     They   agreed    to    reduce      their    total    fee

request to $61,313, which reflects an amount of $8,759 for each

of the seven conferences held in 2012. 11

       The Court notes that the chart made by Plaintiffs'                           counsel

to    calculate the average           amount awarded per status                conference

contains      an error. 12 Moreover,         the    chart     does    not     reflect   the

Court's decision in Salazar III that Plaintiffs'                          counsel should

receive only $5,172 for the six status conferences held in 2011,

a    rate    significantly below the            $8,7 59     rate    they now       suggest.

2014 WL 342084, at *9.

       As the Court noted in Salazar III, "[t]he Court is still of

the view that the letters are informative and are very helpful

$4,800 per status conference, based on the Court's decision in
Salazar v. Dist. of Columbia, 750 F. Supp. 2d 70, 75 (D.D.C.
2011). Their suggestion adjusts the $4,800 rate for inflation.
11
   Plaintiffs' counsel deducted an erroneous charge for $1,967,
Pls.' Reply at 28, but that amount was reduced from the total
amount they seek in fees, not the amount they seek per status
conference. Pls. Ex. 26.
12
   The Opinion addressing Plaintiffs' Motion for Fees for January
through June 2007 awarded fees for agenda letters and status
conferences based on five scheduled status conferences, not
three, as Plaintiffs' counsel presented. Mem. Op. of Oct. 28,
2009, at 10 [Dkt. No. 1520].
                               -21-
in     highlighting             important       issues,                        the     Court      firmly

believes useful letters can be produced in less time." Id. at *9

n.12. Moreover,               given that Defendants often bring two attorneys

from       the        Attorney    General's          office       and    two        experienced         and

knowledgeable            agency administrators                to    each      conference,          it    is

not unreasonable for Plaintiffs to bring the two attorneys· who

are most well-versed in this case.

        Even          after     taking        into     account          those        considerations,

Plaintiffs'             counsel        still         fail    to     offer           any     convincing

justification             for    the     high        fees   charged           for    preparing          and

participating in these                  conferences.          Thus,      based on the             $5,172

awarded      per        status    conference           in   2011,       the     Court      will    award

Plaintiffs'            counsel     $5,277.87          ($5,172      adjusted          for    inflation)

for each of the seven status conferences held in 2012. See Pls.

Exs.    6,       58    (setting forth method for calculating inflation of

rates from year to year) .

VIII.      INTRA-OFFICE CONFERENCES

        Defendants            claim    that     approximately           $166,582.59          has    been

billed       to         the     District        "that       involve           some        intra-office

conference and much of this is duplicate billing." Defs.' Opp'n

at   34.     They ask the Court                 to    reduce       the amount         billed by at

least 25%.



                                                 -22-
        In   Salazar         III,       the    Court        found    that       a    20%    reduction        in

fees sought for intra-office conferences was appropriate,                                             noting

that there were "[c]ertainly instances in the billing entries in

which 3,        4,    or 5 lawyers attended,                   and presumably participated

in"     intra-office             conferences.         2014     WL     342084,         at    *6.    However,

the     amount       sought       in that       fees      petition was              only $25,000.           Id.

Here,     however,          Defendants         have       identified        an       amount       more    than

six     times        as    high.        This     appears       to     be        because       Defendants'

estimate      includes            the    total       time     on    all    billing          records       that

mention a conference,                   but does not exclude time listed in those

records spent on other tasks. Pls.' Reply at 28-29.

        As already noted and as discussed further below,                                       infra Sec.

XIV,    the overstaffing of this case is a serious issue. Our Court

of Appeals           has    noted       that    it     is    problematic             when   the     "hourly

rates    charged           are    of    such     magnitude          as     to       indicate      that     the

attorneys should have been able to decide on the proper strategy

without      the      great       number       of    strategy         conferences           attended         by

numerous     firm lawyers." In re Olson,                            884   F.2d 1415,           1429       (D.C.

Cir.    1989)        (noting       that       four    principal           lawyers       worked       on    the

case,    but that the "number of conferences among the twenty-one

attorneys       who        did    some    work       on      the    matter          were    excessive") .

Thus,    the Court continues to be very concerned about Plaintiffs'



                                                     -23-
counsel's       practices       regarding       intra -office           conferences      and how

time is billed for these conferences.

     Moreover,          given    the     state       of    Plaintiffs'         counsel's        time

records,    it    is difficult to ascertain exactly how many intra-

office     conferences      occurred,          how many attorneys               attended        each

one, how much time each of the attorneys actually spent at each

conference,       and    for     how    many        of    those    attorneys       Plaintiffs'

counsel    requested fees.             Thus,    in all       future Motions            for     Fees,

Plaintiffs'       counsel       shall    identify          the    total       amount    they     are

requesting       for     time    spent         in    intra-office         conferences,           the

number     of    participants,          the     participants            for    whom     they     are

billing     Defendants,          and     the        amount       being    billed        for     each

participant.

     Because the Court does                   not     have a      reasonable estimate of

how much time Plaintiffs' counsel is billing for the 2012 intra-

office conferences,         and the burden is on Plaintiffs'                           counsel to

provide    sufficient       information             so    that    the    Court     can    make     a

determination as to the reasonableness of the fees                                 sought,       the

$166,582.59 sought in all time records that reference an intra-

office conference shall be reduced by 25%.




                                               -24-
IX.    ATTENDANCE AT MEETINGS                   OF     THE     D.C.    MEDICAL    CARE           ADVISORY
       COMMITTEE ("MCAC")

       Defendants          challenge           Plaintiffs'            counsel's        request        for

$8,250.71        for     three     lawyers       and two paralegals               to attend the

monthly        conferences         of    the     MCAC.       Defs.'      Opp'n    at        35-36.     In

Salazar        I I I,     the     Court        awarded       fees       for     attending           these

meetings,       noting that it was important to "keep up to date on

plans and announcements of the District of Columbia Department

of     Health       Care        Finance        about     the      Medicaid        program,"           and

recognized          that        Plaintiffs'          counsel          often     send        paralegals

instead of lawyers to keep costs down. 2014 WL 342084, at *8.

       The     Court       notes       that    Plaintiffs'            counsel    are        requesting

almost        double      the     amount       they      billed        in     2011.        Plaintiffs'

counsel       argue      that     this    is     reasonable           because,        in    2012,     the

District       sought      a     new    set     of     MCOs,     implemented major                 health

reform        and       information        technology           initiatives,               and     issued

s~veral       new policies and rules                   affecting class members.                     Pls.'

Reply at 30. Given the need for Plaintiffs' counsel to be up to

date     on    developments             that    affect         class     members,           especially

developments of this magnitude,                        the amount billed is reasonable

and Defendants' request shall be denied.




                                                 -25-
X.      EXPERT REPORTS

        Defendants         challenge          Plaintiffs'        counsel's        request        for

$7,570.24         for      reading        reports         and      attending         conferences

sponsored by the National Health Law Program                               ("NHeLP").         Defs.'

Opp'n at 35; Defs. Ex. 19. 13 Plaintiffs' counsel agreed to deduct

the amount of time counsel spent attending the National Health

Law Program,        which amounts to 13. 7 hours,                   or $5, 610. 10. 14 Thus,

the amount remaining in dispute is $1,960.14.

        Plaintiffs'        counsel        seeks    fees      for    four     types       of    work:

1)   participating          in   NHeLP        conference         calls      (Billing      Records

5030,     4416,         4404);     2)     reviewing         NHeLP        draft    comments        on

regulations         (Billing       Record        4539);     3)     reading       NHeLP    letters

(Billing Records 3841 and 3855); and 4)                          "confer[ring] with NHeLP

colleague      re       strategy        for   mediation"         (Billing        Record       4638).

Defs. Ex. 19.

        The   first      three of these           categories        reflect work that             is

unrelated to        this     case.       Thus,    the     $1, 8 02. 63    in fees     requested

for those billing records shall be denied.                            However,       the fourth

category of work relates to mediation in this                                case,    and thus,        i

                                                                                                       I




13
   Defendants erroneously added $2,677.50 to the total $7,570.24
challenged, which already included the $2,677.50. See Defs. Ex.
19; Pls.' Reply at 29 n.24.
14
   Plaintiffs' counsel erroneously state in their reply that the
reduced amount is only $5,110.10. Pls.' Reply at 29. However,
the actual reduction is $5,610.00. Pls. Ex. 26.
                               -26-
Plaintiffs' counsel's request for $157.51 for such work shall be

granted.

XI.    CLERICAL ACTIVITIES

       Defendants             again     challenge            $17,572.12              billed       for

"Document/Database Management"                  as     clerical work that                is    not    a

billable expense. Defs.' Opp'n at 36. Plaintiffs' counsel assert

that this work is not clerical, but rather an essential part of

monitoring motions in the federal courts and tracking individual

claims in an Access database.                   Pls.'       Reply at 31          (incorporating

Second Affidavit of Bruce J.                   Terris,       Id.

       The     Court   addressed        this        issue    in       Salazar    III     and    found

that    "billing       $14,401.09       for     document          and database          management

over    a    period      of    more     than    a     year       is     not    unreasonable          or

excessive."       2014    WL     342084,       at    *8.     Based       on    the   record,      the

Court concludes that the amount requested,                               $17,572.12,         shall be

reduced by 5%.

XII. BILLING MORE THAN EIGHT HOURS A DAY

       Defendants again challenge the handful of occasions where

Plaintiffs' counsel billed for more than eight hours in one day,

for    which    Plaintiffs'           counsel       request           $27,524.50.       In    Salazar

                                               -27-
III,    the    Court        observed     that,       "[w]hile      this        Court      does        not

endorse       forcing        lawyers     to       work     exhausting          hours,          it    has

absolutely no business telling them how many hours a day they

should work if they are capable of doing so." 2014 WL 342084, at

*9. For the same reasons, Defendants' request shall be denied.

XIII.    FEES REQUESTED BY CO-COUNSEL

        Plaintiffs'          counsel        billed       the     District            of    Columbia

$84,609.00      for     136.6 hours          of    legal       services       provided by co-

counsel      Jane    Perkins,        Legal    Director of NHeLP,                   and $21, 431.25

for 35 hours worked by co-counsel Rev.                           Lynn E.           Cunningham.         In

Salazar       III,     the     Court        recognized          that        "[b]oth       of        these

individuals          have     extensive           experience           in    public        interest

litigation attempting to secure the rights                              of poor people for

adequate health care." 2014 WL 342084, at *9. However,                                     in light

of     the    over-lawyering           in     this       case     and        the      failure          by

Plaintiffs'         counsel     to     establish         that    the        work    done       by     co-

counsel could not "easily have been done by Plaintiffs'                                        lawyers

or paralegals         in their         District      of Columbia office,                   or brief

telephone      consul tat ions        about       written pleadings being prepared

for filing," the Court limited the fee request for co-counsel to

50% of what was being sought. Id. at *9-*10. 15

15
   The Court also denied payment for fees requested for co-
counsel to review National Academy for State Health Policy
reports, 2014 WL 342084, at *11, and denied fees requested for
                             -28-
      The    Court    first        notes      that    Plaintiffs'          counsel         seek

$52, 935. 90 in fees      for work done by Perkins and $4, 932.15 for

work done by Cunningham on the Motion to Terminate.                              Pls.'     Mot.

at 24. As discussed above,            supra section V,           that Motion has not

yet been fully resolved and thus any award of fees for work on

that Motion is premature.             Thus,    the Court will not award fees

for   work on that       Motion      at    this    time.     Therefore,       Plaintiffs'

counsel's     request     for       that     amount      for     the      work      done     by

Cunningham and Perkins on that Motion shall be denied at this

time. 16

      As to the remaining $48,172.20 sought for the work of co-

counsel,    Defendants make four arguments. The Court will address

each in turn.

      First, Defendants argue that neither Perkins nor Cunningham

provided contemporaneous            billing       records      and that       the    records

they did provide are vague,                unspecific,       and "mere summaries of

activity." Defs.' Opp'n at 41-43. The Court finds that the time

records      submitted        by      Perkins         and       Cunningham           contain

"sufficiently detailed          information          about     the    hours    logged and

the   work    done"      to        permit      the     Court         to   evaluate          the


Cunningham's work associated with agenda letters and status
conferences, id. at *9.
16
   Thus, the Court does not need to address Defendants' other
arguments related to the request for fees for Perkins' work on
this Motion. See Defs.' Opp'n at 40-41.
                              -29-
reasonableness        of    their    request        for       fees.    See    Nat' 1 Ass' n       of

Concerned        Veterans     v.    Sec'y    of     Defense,          675    F.2d    1319,      1327

(D.C.     Cir.     1982)     (per    curiam);           see     also    Affidavit        of     Jane

Perkins,     at     4-8     [Dkt.    No.     1850-17];          Affirmation         of   Lynn     E.

Cunningham, at 2-8           [Dkt. No. 1850-18]. Thus, co-counsel will not

be denied fees on this basis.

        Second, Defendants argue that Perkins and Cunningham should

receive      the      customary            rates        for      their        current          local

jurisdictions        (North Carolina and Wyoming,                      respectively)          rather

than     being     compensated        at     the        rates     for       the     District      of

Columbia.

        The parties agree that the general rule is that counsel is

compensated based on the rates paid in the community where the

district    court     is     located.       See    Donnell       v.     United States,           682

F.2d 240, 251       (D.C. Cir. 1982); see also Davis Cnty. Solid Waste

Mgmt.    & Energy Recovery Special Serv. Dist. v.                            E.P.A.,     169 F.3d

755, 757-58       (D.C. Cir. 1999). Thus, the presumption is that both

Perkins and Cunningham would be entitled to District of Columbia

rates.

        Our Court of Appeals has identified two exceptions to this

rule.    First,     the    attorney's        local       rate    should       apply      "when an

out-of-town attorney is used because of special expertise or the

unwillingness       of     local    counsel        to    take    the     case."      Davis,      169

                                             -30-
 F. 3d at    7 58   (discussing Donnell,            682    F. 2d at    251-52) .       Second,

the      attorney's         local      rate      should      apply      "where        out-of-

 jurisdiction       lawyers      would    receive        substantially         higher    rates

than they ordinarily command for work done almost exclusively in

their home territory." Davis, 169 F.3d at 758.

        Defendants argue that Perkins and Cunningham fall under the

second      exception,       because      they     work    outside     the     District      of

Columbia      in     jurisdictions        where      attorneys       presumably         charge

lower rates. 17 In support of their argument,                         Defendants cite a

Report       and     Recommendation           by     Magistrate        Judge          Facciola

recommending        that    a    Massachusetts       attorney,       Monica      Wagner,     be

compensated for her work on a D.C.                   case at Massachusetts rates.

Palmer v.      Rice,       No.   76-1439,     2005 WL       1662130,      at    *20     (D.D.C.

July 11,     2005)     (holding that Massachusetts rate was appropriate

because the "great majority of Wagner's time was spent working

on this case in Massachusetts, and because the difference in the

rate she charges her clients                  ($140 per hour)         and the rate the

Terris firm seeks for her work ($370 per hour) is substantial").

        Defendants     fail      to    note        and    should   have      noted         that

Judge     Henry      Kennedy          rejected     Magistrate         Judge      Facciola's

recommendation related to Wagner's rates. Mem. Op & Order of Jun

27, 2007, at 6-8           [Case No. 76-1439, Dkt. No. 664]. Judge Kennedy
17
   Neither Perkins nor Cunningham specified the rates at which
attorneys are compensated in their local jurisdictions.
                               -31-
concluded           that     the       Donnell     exception         did    not       apply    because

Wagner's        expertise              stemmed     from        her      familiarity         with      the

underlying           litigation,           not      to      any        expertise        related         to

Massachusetts, where the work was performed. Id. at 7.

        He then concluded that the                        Davis exception did not apply

because "[a] t            all times that Wagner worked on this litigation,

plaintiffs          understood          that     they     had    engaged        the    Terris       firm,

which is based in the District of Columbia,                                    and plaintiffs had

no reason to know of Wagner's relocation nor to imagine that she

would     be    paid        at     Massachusetts          rates."        Id.     at    8.     Thus,     he

concluded           that        "the    circumstances           here     are     simply       not      the

'extreme situation' warranting an exception to the general rule

that    attorneys           are     compensated at             the   prevailing        rate     in the

forum of the litigation." Id.

       The situation in Palmer is similar to the situation in this

case. Both Perkins and Cunningham have worked on this case since

its    filing        in     1993.       [Dkt.     Nos.    1,     32].      Neither      Perkins       nor

Cunningham          has     a     local    litigation          practice,        but    work     as    co-

counsel        in     a     variety       of      jurisdictions            on    cases      involving

Medicaid,       child           health,     and     poverty.         See    Affidavit         of      Jane

Perkins [ Dkt. No. 18 50-17]                    (describing expertise in Medicaid and

child health issues);                   Affirmation of Lynn E.                  Cunningham           [Dkt.

No.    1850-18]            (describing          expertise       in     federal        challenges        to

                                                   -32-
actions   taken          by    District        of    Columbia).         Much        like     Palmer,

Defendants have failed to show that the work done by co-counsel

falls under either exception identified by our Court of Appeals

to the general rule that forum rates should be paid.                                       Thus,    to

the extent that Perkins and Cunningham should be compensated for

their work, it will be at District of Columbia rates.

      Third,         Defendants          argue          that    Cunningham's               work     is

duplicative         of    work      done       by    other      members        of     Plaintiffs'

counsel's firm.           They argue that a large portion of his billing

entries    are       for       reviewing         documents       and      participating             in

conference calls,             and Plaintiffs have failed to show why this

work must      be    done      by one      of the        two    highest billing counsel

involved in this litigation.                   Defs.'     Opp' n at 43-44.            Plaintiffs'

counsel   insist          that      Cunningham           provides      "significant            legal

advice" to Plaintiffs "on matters such as settlement offers made

to defendants,           compliance by MCO's,             legal arguments in response

to   defendants'         motions,        and     numerous      issues     raised       at     status

conferences." Pls.' Reply at 37-38.

      A review of Cunningham's time records supports Defendants'

arguments.      Very          few   of     Cunningham's          time        records         reflect

substantive work on the                  issues     in this      case.       His     request       for

$16,488.10      is       primarily         for      reviewing        documents,            assisting

Plaintiffs'         counsel         in     preparing           his     fee      requests           for

                                                 -33-
submission, and participating in conference calls with the other

three        highest-billing          attorneys        working          for     Plaintiffs.     For

example,          Cunningham billed $5,676.20 for work on agenda letters

and status conferences.                Defs.'       Opp' n at 33 n .10.            As the Court

noted in Salazar III,                 2014 WL       342084,    at       *9 n.13,     it "cannot

imagine           what     Rev.     Cunningham         had     to        contribute       to    the

preparation of these conferences," and no additional information

has been provided to the Court on that issue.

        In    sum,       Cunningham's      submissions         and        the     affidavits     of

Plaintiffs' counsel do not support a finding that the work he is

doing is necessary and reasonable for adequate representation of

the class in this litigation. Thus, the $16,499.10 requested for

Cunningham's work in 2012 shall be reduced by 50%.

        Fourth,         Defendants argue that Perkins is functioning as a

non-testifying             expert     consultant,        not        a    practicing       lawyer.

Defs.' Opp'n at 38-39. They insist that fees for experts are not

appropriately billable under section 198 8.                              Defs.'    Sur reply,    at

12 (citing Harvey v. Mohammed,                  951 F. Supp. 2d 47, 73-74                  (D.D.C.

2013)    (holding that,            with one small exception,                    expert fees are

not compensable under 42 U.S.C.                 §    1988).

        The       Court     need     not     decide      whether          expert     costs      are

compensable          because       Perkins'     time    records          show     that    she   was

acting       as    an     attorney.    She    performed        legal          research,    helped

                                              -34-
draft     legal motions            for        filing       in court,       and participated               in

settlement      meetings           and        mediation       sessions.         See    Affidavit          of

Jane     Perkins           [Dkt.       No.     1850-17].         This      is       work     generally

performed       by         counsel,           not     experts.        Thus,         Defendants           are

incorrect that she should be treated as a non-testifying expert

consultant and be denied fees on that basis.

        Moreover,         Perkins'        affidavits          adequately demonstrate                    that

she provides a crucial national perspective on issues related to

the ongoing mediation to provide dental care for the members of

the class. Given her well-documented experience on these issues,

the     Court   finds           that    she     is        entitled    to   fees       for    her        work

related to the dental mediation. See Third Affidavit of Bruce J.

Terris,    at   participation,         the   fees     requested           for     Perkins'     work    that     are

unrelated to the dental mediation shall be reduced by 10%.

XIV. ACROSS-THE-BOARD REDUCTION FOR OVERSTAFFING

        Defendants       request      a        15%     reduction         of    all     fees     for

overstaffing.          The    Court        has        noted       several        incidents       of

overstaffing and unnecessary billing for duplicative efforts in

this case. See supra Sec. III, VI, VII, VIII, and XIII.

        This Court has        repeatedly praised Plaintiffs'                         counsel    for

its     excellent      representation           of    the      members    of     the   Plaintiff

class. Salazar III,           2014 WL 342084, at *10; Salazar v.                        Dist. of

Columbia, 750 F. Supp. 2d 70, 75                     (D.D.C. 2011); Salazar v. Dist.

of Columbia,        123 F.    Supp.       2d 8,      12     (D.D.C.     2000).    However,      the

Court has also repeatedly found that Plaintiffs' counsel request

unreasonably high amounts                 in    fees      because       they overstaff this

case.    Salazar III,        2014 WL 342084,              at *6       (citing multiple prior

opinions         noting        Plaintiffs'                counsel         propensity            for

overstaffing) .

        The    Court    strongly      reminds          Plaintiffs'        counsel      that     its

obligation is to use the least amount of attorney time necessary

to effectively represent the members of the class. As discussed

above, the Court will carefully scrutinize Plaintiffs' requested

fees    for    intra-office     conferences               in    the    future,    in   the     hope

that    this    will minimize part of the over-staffing issue.                                 This

                                               -36-
 includes conferences with Plaintiffs' counsel's high-billing co-

counsel,      Cunningham and           Perkins,     for    whom Plaintiffs'             counsel

must     justify      in    detail      the      necessity     for      their     particular

participation. 19

        At this time,        however,       because the Court has made specific

reductions       to        categories       of     fees     where       Defendants         have

identified instances of overstaffing,                     Defendant's request for an

additional       across-the-board             reduction      shall      be      denied.       See

Salazar III, 2014 WL 342084, at *16.

XV.     EXPENSES

        Defendants      raise     several        challenges        to   various        expenses

sought by Plaintiffs'            counsel.        Defs.'    Opp'n at       46-50.       Many of

these challenges were resolved in Salazar III.

        In   that     opinion,        the   Court    concluded          that     Plaintiffs'

counsel were entitled to two types of expenses under 42 U.S.C.

§    1988 -- "costs as defined by 28 U.S.C.                    §    1920," and expenses

"considered      part      of   the    traditional        attorney's          fee."    2014   WL

342084,      at *13    (citing Harvey v.           Mohammed,       951 F ..    Supp.    2d 47,

67-69     (D. D.C.    2013)).    The Court also concluded that Defendants


19
   The Court is well aware that lawyers in private practice have
the luxury of overstaffing cases for which they will be paid by
their clients. Public interest lawyers suing government entities
do not have this luxury, primarily because the ultimate payer of
fees is the taxpayer. See Eureka Inv. Corp., N. V. v. Chicago
Title Ins. Co., 743 F.2d 932, 941 (D.C. Cir. 1984).
                              -37-
had     not    waived       the     right    to     challenge       Plaintiffs'           counsel's

litigation expenses. Salazar III, 2014 WL 342084, at *13.

        The Court then addressed Defendants' challenges to specific

types     of       expenses.         The    Court        upheld     Plaintiffs'           counsel's

ability       to     charge       for   ground      transportation             costs,     telephone

charges,       postage,         and messenger and deli very services.                       Id.    at

*13-14.       The Court also concluded that Plaintiffs'                            counsel were

entitled           to      recover      money       spent     on         fax     transmissions,

photocopying,            and printing expenses.              Id.    at    *14.     However,       the

Court found that the appropriate rates for reimbursing faxing,

black     and       white       printing,      copying,       and     scanning           should    be

.15/page, and the rate for color copying should.be .25/page. Id.

at    *14-*15           (discussing     Johnson      v.    Dist.     of    Columbia,        850    F.

Supp. 2d 74,            81-82    (D.D.C. 2012)       and Squires ex rel. Squires v.

Breckenridge Outdoor Educ. Ctr., No. 10-309, 2013 WL 1231557, at

*7 (D. Colo. Mar. 27, 2013)).

        Defendants raise no new arguments as to those categories of

expenses.          Therefore,       the     Court    will    again        permit        Plaintiffs'

counsel       to    recover       for     ground    transportation             costs,     telephone

charges,        postage,         messenger         and    delivery        services,         faxing,

copying, printing,              and scanning. However,              the rates for faxing,

printing, scanning, and black and white copying shall be reduced



                                                -38-
to .15/page, and the rate for color copying shall be reduced to

. 25/page. 20

        Defendants raise two new challenges. First, they argue that

they     should    not    have          to    pay    for      fees     for       private     process

servers.    Defendants are correct that such expenses are neither

"a customary element of an attorney's fee" nor are they taxable

under section 1920.           Sexcius v.            Dist.      of Columbia,           839 F.     Supp.

919,    927-28     (D. D.C.    1993);         see Harvey,            951   F.    Supp.     2d at     72

(denying     reimbursement              for    private         process          servers     in    case

evaluating        expenses      under          section         1988).      Thus,       Plaintiffs'

counsel's       request   for       $1, 930     spent        on private process              servers

shall be denied.

       Second,      Defendants           challenge           the      $1,528.95        charged       by

Plaintiffs'       counsel     for        purchasing transcripts                  of   the    regular

status    conferences         and       transcripts          of      proceedings         before    the

District    of     Columbia         Office      of      Administrative             Hearings.       See

Affidavit of Bruce J.               Terris at         C[[   27 (m)    (July 22,        2013)      [Dkt.

No.    1850-2]. 28 U.S.C.           §    1920 defines costs to include fees for

"printed     or     electronically              recorded           transcripts         necessarily

obtained for use in the case." 28 U.S. C.                              §   1920 (2).      Whether a

20
   Although Plaintiffs filed an affidavit regarding the rates
charged by an outside vendor in the District of Columbia,
Plaintiffs have still failed to explain the higher-than-average
costs charged by their firm. See Affidavit of Emily R. Gregg
(Dec. 4, 2013) [Dkt. No. 1903-44].
                              -39-
transcript was necessarily obtained "is a question of fact to be

determined by the district court." Sykes v.                                Napolitano,       7 55 F.

Supp. 2d 118, 120 (D.D.C. 2010).

        The    Court        finds     that    the     costs    of     the    transcripts           were

reasonable and necessarily obtained in order to efficiently and

effectively represent the plaintiff class.                             For example,          at the

status       conferences,           one   party       often     agreed       to     take     certain

actions        requested         by    the     other      party       or    the     Court;         D.C.

employees,       such as Ms. Colleen Sonosky,                    the very able Associate

Director       of     the      Department       of    Health     Care       Finance,       provided

information           and    detailed      explanations         for    the     benefit       of     all

counsel;        and      various       deadlines       for     submission/completion                 of

court filings as well as substantive reports were set. Thus, the

cost     of      obtaining            these      transcripts          is      reasonable            and

reimbursable.

        In     sum,      the    Court        finds    that     Plaintiffs'          counsel         are

entitled to reimbursement under section 1988 for the majority of

their    litigation            expenses.      However,        they    are     not    entitled        to

fees     for     private        process        servers,       and     they     will        again     be

reimbursed          at      lower     rates     for    their        faxing,       printing,         and

copying expenses.




                                                -40-
XIV. CONCLUSION

     For the above reasons,   Plaintiffs'   Motion for an Award of

Litigation Costs,   Including Attorneys'    Fees   and Expenses,   for

2012 and For Work in the District Court That Had Been Held In

Abeyance Related to Defendants'   Motion to Terminate the Consent

Decree [Dkt. No. 1850] is granted in part and denied in part.

     An Order shall accompany this Memorandum Opinion.




March 21, 2014                        Gf!!:A::£~
                                      United States District Judge


Copies to: attorneys on record via ECF




                               -41-